Kuhn, J.
This is an appeal from an order made by the circuit judge granting leave to use the name *441of Adolph Sloman, an executor of the estate of Mark Sloman, deceased, for the purpose of prosecuting chancery proceedings for an accounting against the surviving members of the firm of M. Sloman & Co., to ascertain the interest of the estate of Mark Sloman therein.
This cause was tried in the circuit court, together with the case of the appeal of Samuel A. Sloman and Adolph Sloman from an order removing the executors. Separate appeals in each case were taken to this court, and a statement of the facts giving rise to these appeals is found in the opinion of this court, written by Mr. Justice Stone, in the removal proceeding, and handed down herewith. Ante, 434 (152 N. W. 957).
As we concluded in that case that the appellees have a standing in equity, possessing such an interest in the estate as will entitle them to file a bill in their own behalf against the surviving members of the firm, the executors, and such legatees as refused to join them as complainants, .and being also of the opinion that the court should not do an unnecessary thing, the order removing the executors was reversed. In view of this conclusion, it follows that for the same reasons the order here involved should be reversed, with costs, and the petition dismissed.
Brooke, C. J., and McAlvay, Stone, Ostrander, Bird, Moore, and Steere, JJ„ concurred.